Citation Nr: 1009428	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
heel injury, to include the left ankle.

2.  Entitlement to service connection for residuals of a 
right heel injury, to include the right ankle.

3.  Entitlement to service connection for residuals of a 
cervical spine injury, to include right upper extremity nerve 
damage.

4.  Entitlement to service connection for papillomas of the 
vocal cords, to include as due to exposure to ionizing 
radiation.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1975 to May 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

The issues have been recharacterized to better reflect the 
allegations and evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required to ensure full compliance with VA's duties 
to notify and assist the Veteran in substantiating his 
claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

I.  Notice

VA provided notice to the Veteran regarding the elements of 
his claims in January and April 2006 correspondence.  
However, the characterization of the issues has changed since 
that time, and precedential court decisions have modified 
exactly what notice must be afforded the Veteran in 
connection with claims of service connection.  To ensure that 
fully compliant notice has been provided in connection with 
all claims, new notice reflecting the changes in law and 
issues should be sent to the Veteran.

II.  Assistance

At the Veteran's August 2008 VA examination, he stated that 
he had applied for Social Security Disability benefits.  
Although his claim had been denied as of the time of the 
examination, evidence had still been generated in support of 
the claim.  The Social Security Administration (SSA) file is 
potentially relevant to the claims currently pending before 
VA, as evidence contained in it may address the existence and 
extent of current disabilities and their etiology.  SSA 
records must be obtained on remand.

Further, a VA examination is required to determine whether 
there are current disabilities of the ankles, and if so, 
whether these are related to in-service injuries.  The 
Veteran has claimed service connection for residuals of his 
in-service heel injuries; service treatment records make 
clear that his ankles were affected by and included in the 
treatment of the heel injury.  Recent examinations of his 
feet did not address the ankles.  On remand, an examination 
to evaluate all possible residuals of the in-service injury 
is required.

A second VA examination is also required with respect to the 
Veteran's neck disability.  A review of service treatment 
records establishes that a congenital deformity of the 
cervical spine was identified in November 1976.  No problems 
were indicated on entry into service, but following a motor 
cycle accident, the Veteran reported neck pain with some 
neurological manifestations.  These appear to have resolved 
in service, without notation of sequellae.  No examiner has 
addressed whether the Veteran's pre-existing congenital 
cervical spine deformity was permanently and chronically 
aggravated beyond the natural progression of the disease by 
service.  An examination is required to obtain such an 
opinion.




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide notice 
as required under statute, regulation, and 
applicable case law.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a); 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Contact the SSA and obtain all records 
in support of the Veteran's claim for 
disability benefits from that agency.  If 
such records are not available, SSA must 
certify such in writing.

3.  Schedule the Veteran for a VA Joints 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should state 
whether there is any current disability of 
either the left or right ankles, and if 
so, whether such is at least as likely as 
not related to documented in-service 
treatment for heel injury with ankle pain.  
A full and complete rationale is required 
for all opinions expressed.

4.  Schedule the Veteran for a VA Spine 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should be 
informed that on entry into service, no 
disability of or complaints related to the 
cervical spine were noted.  After 
complaining of injury in an in-service 
motorcycle accident, a congenital defect 
of the cervical spine was identified on x-
ray.  No further treatment for cervical 
spine complaints is shown in service 
treatment records.  The Veteran currently 
reports that ever since service, he has 
had neck pain and neurological problems in 
upper extremities. 

The examiner should identify all current 
disabilities of the cervical spine, as 
well as secondary manifestations affecting 
peripheral nerves.  The examiner must 
opine as to whether any currently 
diagnosed condition represents a chronic 
and permanent aggravation of the pre-
existing congenital deformity due to 
service, or is merely the natural 
progression of the congenital deformity.  
In other words, would the Veteran's 
cervical spine disability be the same 
whether he served in the military or not?

5.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


